EXHIBIT $1,000,000,000 CREDIT AGREEMENT Dated as of December 20, 2007 among LYONDELL CHEMICAL COMPANY EQUISTAR CHEMICALS, LP, HOUSTON REFINING LP, BASELL USA INC. and THE SUBSIDIARIES OF BASELL AF S.C.A. (to be renamed LYONDELLBASELL INDUSTRIES AF S.C.A) FROM TIME TO TIME PARTY HERETO, as Borrowers THE LENDERS PARTY HERETO, CITIBANK, N.A., as Administrative Agent and Co-Collateral Agent GENERAL ELECTRIC CAPITAL CORPORATION, as Co-Collateral Agent CITIGROUP GLOBAL MARKETS INC. GOLDMAN SACHS CREDIT PARTNERS L.P., MERRILL LYNCH CAPITAL CORPORATION, ABN AMRO INCORPORATED and UBS SECURITIES LLC, Joint Lead Arrangers and Joint Bookrunners GOLDMAN SACHS CREDIT PARTNERS, L.P. Syndication Agent, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, Transaction Coordinator TABLE OF CONTENTS Page ARTICLE 1 Definitions Section 1.01. Definitions 1 Section 1.02. Accounting Terms 45 Section 1.03. Terms Generally 45 Section 1.04. Classification of Loans and Borrowings 46 Section 1.05. Lyondell Collateral 46 ARTICLE 2 The Loans Section 2.01. Commitments 46 Section 2.02. Loans 47 Section 2.03. Notice of Borrowings 48 Section 2.04. Conversions and Continuations 49 Section 2.05. Swingline Loans 50 Section 2.06. Letters of Credit 52 Section 2.07. Fees 57 Section 2.08. Maturity of Loans; Mandatory Prepayments 59 Section 2.09. Evidence of Debt 60 Section 2.10. Interest on Loans 61 Section 2.11. Interest on Overdue Amounts; Alternative Rate of Interest 62 Section 2.12. Termination and Reduction of Commitments and Swingline Facility 62 Section 2.13. Optional Prepayment of Loans 63 Section 2.14. Reserve Requirements; Change in Circumstances 64 Section 2.15. Change in Legality 66 Section 2.16. Indemnity 67 Section 2.17. Pro Rata Treatment 67 Section 2.18. Sharing of Setoffs 68 Section 2.19. Taxes 68 Section 2.20. Duty to Mitigate; Assignment of Commitments Under Certain Circumstances 70 Section 2.21. Optional Increase In Commitments 71 ARTICLE 3 Representations And Warranties Section 3.01. Existence, Qualification And Power; Compliance With Laws 72 Section 3.02. Authorization; No Contravention. 72 i Section 3.03. Governmental Authorization; Other Consents 73 Section 3.04. Binding Effect 73 Section 3.05. Financial Statements; No Material Adverse Effect. 73 Section 3.06. Litigation 74 Section 3.07. [Reserved]. 74 Section 3.08. [Reserved]. 75 Section 3.09. Taxes 75 Section 3.10. ERISA Compliance 75 Section 3.11. [Reserved]. 75 Section 3.12. Margin Regulations; Investment Company Act 75 Section 3.13. Disclosure 76 Section 3.14. [Reserved]. 76 Section 3.15. Anti-Terrorism Laws. 76 Section 3.16. Solvency 76 Section 3.17. Collateral 76 ARTICLE 4 Conditions Of Lending Section 4.01. All Borrowings 77 Section 4.02. Effective Date 78 ARTICLE 5 Affirmative Covenants Section 5.01. Reporting Requirements 79 Section 5.02. Payment of Obligations 82 Section 5.03. Preservation Of Existence, Etc 82 Section 5.04. Maintenance of Properties 83 Section 5.05. Maintenance of Insurance 83 Section 5.06. Compliance with Laws 83 Section 5.07. Compliance with Environmental Laws; Environmental Reports 83 Section 5.08. Books and Records. 83 Section 5.09. Inspection Rights 84 Section 5.10. ERISA. 84 Section 5.11. Know Your Customer Requests 85 Section 5.12. Borrowing Base Reports 85 Section 5.13. Information Regarding Collateral 86 Section 5.14. Further Assurances 86 ARTICLE 6 Negative Covenants Section 6.01. Liens 87 Section 6.02. Investments 92 Section 6.03. Indebtedness 95 ii Section 6.04. Fundamental Changes 99 Section 6.05. Dispositions 100 Section 6.06. Restricted Payments; Use of Proceeds 102 Section 6.07. Change in Nature of Business 104 Section 6.08. Transactions with Affiliates 104 Section 6.09. Burdensome Agreements 106 Section 6.10. Anti-Money Laundering 108 Section 6.11. Capital Expenditures. 108 Section 6.12. Accounting Changes 109 Section 6.13. Prepayments, Etc. 109 Section 6.14. Fixed Charge Coverage Ratio 109 Section 6.15. Securitization Transactions. 110 ARTICLE 7 Events Of Default Section 7.01. Events of Default. 110 ARTICLE 8 Administrative Agent ARTICLE 9 The Obligors Section 9.01. Appointment and Authorization of Borrowers Agent 116 Section 9.02. Joint and Several Obligations 116 Section 9.03. Contribution; Subordination 117 Section 9.04. Limitation on Obligations ofBorrowers 117 ARTICLE 10 Miscellaneous Section 10.01. Notices 118 Section 10.02. No Waivers; Amendments 119 Section 10.03. Payments 121 Section 10.04. Governing Law; Submission to Jurisdiction 121 Section 10.05. Expenses; Documentary Taxes; Indemnity 122 Section 10.06. Survival of Agreements, Representations and Warranties, Etc 124 Section 10.07. Successors and Assigns 124 Section 10.08. Right of Setoff 128 Section 10.09. Severability 129 Section 10.10. Cover Page, Table of Contents and Section Headings 129 Section 10.11. Counterparts; Effectiveness 129 Section 10.12. WAIVER OF JURY TRIAL. 129 Section 10.13. Entire Agreement 129 Section 10.14. Confidentiality 130 Section 10.15. Lender Action 130 iii Schedules Schedule 1.01 Existing Letters of Credit Schedule 2.01 Lenders Commitments Schedule 4.02 Closing Documents Schedule 5.01: Website for Posting of Company Financial Statements Schedule 6.01(b): Existing liens Schedule 6.02(e): Investments Schedule 6.05(k): Permitted Dispositions Schedule 6.08(c): Transactions With Affiliates Schedule 6.09: Burdensome Agreements Schedule X Billed but not Shipped Inventory Exhibits Exhibit A Form of Assignment and Acceptance Exhibit B Form of Revolving Borrowing Request Exhibit C Form of Borrowing Base Certificate Exhibit D [Reserved] Exhibit E-1 Form of Opinion of Skadden, Arps, Slate, Meagher & Flom LLP, Special Counsel for Lyondell Exhibit E-2 Form of Opinion of Gerald A. OBrien, Esq., Deputy General Counsel of Lyondell Exhibit F Form of Security Agreement Exhibit G Form of Borrower Designation Exhibit H Form of Collateral Access Agreement Exhibit I-1 Form of Intercreditor Agreement Exhibit I-2 Form of ABL Intercreditor Agreement Exhibit I-3 Form of Basell Capital Intercreditor Agreement Exhibit J Form of Subsidiary Guaranty iv CREDIT AGREEMENT dated as of December 20, 2007, among LYONDELL CHEMICAL COMPANY (which is the surviving entity following its merger with BIL ACQUISITION HOLDINGS LIMITED), a Delaware corporation, EQUISTAR CHEMICALS, LP, a Delaware limited partnership, HOUSTON REFINING LP, a Delaware limited partnership, BASELL USA INC., a Delaware corporation, and the Subsidiaries of LYONDELLBASELL INDUSTRIES AF S.C.A (formerly known as BASELL AF S.C.A.) from time to time party hereto as Borrowers; the LENDERS party hereto and CITIBANK, N.A., as Administrative Agent, Collateral Agent and Fronting Bank (this Agreement). The Borrowers (such term and each other capitalized term used but not otherwise defined herein having the meaning assigned to it in Article 1) desire to borrow on a revolving basis an aggregate principal amount not in excess of $1,000,000,000 (subject to increase pursuant to the terms of Section 2.21).The proceeds of Borrowings on the Effective Date are to be used to finance the Transaction.The proceeds of Borrowings subsequent to the Effective Date are to be used for general corporate or partnership purposes, as applicable, otherwise permitted hereunder.The Lenders are willing to extend such credit to the Borrowers on the terms and subject to the conditions set forth herein. Accordingly, in consideration of the mutual agreements herein contained and other good and valuable consideration, the sufficiency and receipt of which are hereby acknowledged, the parties hereto hereby agree as follows: ARTICLE 1 Definitions Section 1.01.Definitions.As used in this Agreement, the following terms shall have the meanings specified below: ABR Borrowing shall mean a Borrowing comprised of ABR Loans. ABR Loan shall mean (i) any Swingline Loan and (ii) any Revolving Loan bearing interest at a rate determined by reference to the Alternate Base Rate in accordance with Article 2. Access Agreement shall mean an agreement, in form and substance reasonably acceptable to the Administrative Agent (it being understood that such agreements entered into by Equistar and its Subsidiaries since December 17, 2003 and prior to the date of this Agreement are acceptable to Administrative Agent), pursuant to which a holder of a Lien on premises of the Borrowers where Eligible Inventory is located agrees and acknowledges, among other things, that the Administrative Agent may without interference from such Lien holder (i) gain access to, remove and exercise its rights against any Inventory located at such premises after an Event of Default, and that such Lien holder may not remove or exercise any remedies against such
